— In a proceeding to invalidate a petition designating Stanley H. Frere as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 57th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated July 31, 1986, which dismissed the proceeding.
Judgment affirmed, without costs and disbursements.
While an objector in an invalidation proceeding generally has the right to raise objections and specifications before the court which he did not raise before the Board of Elections (see, Starr v Board of Elections, 89 AD2d 978; Matter of Flowers v Wells, 57 AD2d 636), the petitioner waived that right in the instant case by failing to set forth any additional specifications or objections during the proceeding although he was given the opportunity to do so. Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.